Title: Enclosure: An Account, 31 May 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



His Excellency John Adams Esqr: his Account Current with John de Neufville & Son.

Debtor:









 
 


1780









  



May 30
To amount of sundries sent to the Honble: Lady Adams Pr: the Brig Hannah Captn: Haydon
f
 364:
 18:
 —


1781









 
 


July 16
To do: Pr: the Ship Minerva Captn: Brown
″
 392:
 19:
 —


″
To Cash pd: Frans P: Vergendo for silks &c as Acct. of 14 June
″
 136:
 10:
 —


″
To do: Pd: J: DeLanoy for silk Handfs: as  do: 16 do
″
 199:
 15:
 —


″
To do Larwood Van Hasselt & Co: for Postage of a parcell Letters and papers via Gottenburg
″
 12:
 4:
 —


Decemr: 20









 
 



To so much, paid by Major Jackson to his Excellency’s son at Bilboa
Bco f.250:
 —



 
 
 



Agio 5  Ct.
″  12:
 10:
 —
 
″
 262:
 10:
 —


1782










 


May 26
To Cash paid by Mr Fjasink of Plymouth to the following prisoners in Mill prison.



 



  Jerh: Bass
 }
 


 



 
 



  J: Field
 A guinea each £5:5:


 

 
 



  S Curtis
  35
 Bco f55:
 2:
  

 
 



  B Newcomb
Agio 5  Ct
″  2:
 15:
 ″
 57:
17:
 —



  Edwd: Saville








 


31
To postage of Letters and parcells from Octr: 1780 to this day
″
 256:
 12:
 —


″
To Amt of Disbursemts: relative to the Loan open’d by His Excellency the first March 1781 as  Acct
″
 2315:
 10:
 —










f
 3998:
 15:
 —



Credt:










 


1781










 


May 7
by a Remittance of the honorable Lady Adams on Doctr B: Franklin Dollars 100 or £500 To: Exchange a 51 3/4 
Bo f215:
 12:
 8




 



Agio 4 3/4  Ct
 ″ 10:
 5:
 —
 
f
 225:
 17:
 8


1782










 


May 31
By Ballance due to us
″
 3772:
 17:
 8










f
 3998:
 15:
 —


Errors ExceptedAmsterdam 31 May 1782John de Neufville Son
